                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF IOWA
                                CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
      Plaintiff,                                 )   Case No. 20-cr-00017
                                                 )
vs.                                              )
                                                 )
                                                 )   MOTION FOR LEAVE TO SEAL
BRANDON PAUL KIRSTEIN,                           )   CERTAIN EXHIBTS FILED WITH
                                                 )   DOCKET ENTRY 49
      Defendant.                                 )

          COMES NOW Defendant Brandon Paul Kirstein, by and through his attorneys Andrea D.

Jaeger and Eric D. Tindal of Keegan, Tindal, & Jaeger, and for his Motion for Leave to Seal Certain

Exhibits filed with Docket Entry 49, states as follows:

          1.    Defendant’s Sentencing Exhibits were filed on February 4, 2021 as Docket Entry

No. 49.

          2.    The undersigned has been advised by the Clerk’s Office that Exhibits B, C, E and

I were filed with addresses unredacted.

          3.    Defendant requests leave to file Exhibits B, C, E and I under seal.

          WHEREFORE, Defendant respectfully requests that his Motion for Leave to File under

Seal be granted and that authorization be given to file those exhibits under seal.

                                                       Respectfully submitted,

                                                       /s/ Andrea D. Jaeger
                                                       Andrea D. Jaeger
                                                       Keegan, Tindal, and Jaeger
                                                       2322 E. Kimberly Rd., Ste. 140S
                                                       Davenport, IA 52807
                                                       Telephone: (319) 887-6900/563-355-6060
                                                       Facsimile: (319) 688-2754
                                                       Email: andrea@keeganlegal.com




      Case 1:20-cr-00017-CJW-MAR Document 50 Filed 02/05/21 Page 1 of 2
                                                   Eric D. Tindal
                                                   Keegan, Tindal, and Jaeger
                                                   103 East College Street, Suite 312
                                                   Iowa City, IA 52240
                                                   Telephone: (319) 887-6900
                                                   Facsimile: (319) 688-2754
                                                   Email: eric@keeganlegal.com

                                                   ATTORNEYS FOR DEFENDANT



                                      Certificate of Service
The undersigned certifies that the foregoing instrument was electronically filed on February 5,
2021, with the Clerk of Court using the CM/ECF system, which will send notification of such
filing to all parties to the above cause and to each of the attorneys of record herein at their
respective addresses disclosed on the pleadings.

                                                   /s/ Andrea D. Jaeger




                                 -2-
      Case 1:20-cr-00017-CJW-MAR Document 50 Filed 02/05/21 Page 2 of 2
